DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 02/18/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 26-31, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibrahim, et al (U.S. Patent Application Publication 2019/0103261 A1).
Regarding claim 1, Ibrahim discloses an apparatus comprising:

A second set of electrodes (1630, 1632) configured to generate a traveling wave propagating to the elevator entrance in a second direction opposite to the first direction (Fig. 20).
Regarding claim 2, Ibrahim discloses wherein the first set of electrodes comprises first confinement electrodes (310, 315) arranged on opposed surfaces and first travelling wave electrodes (330) arranged on the opposed surfaces, and the second set of electrodes comprises second traveling wave electrodes (1632) arranged on the opposed surfaces.
Regarding claim 3, Ibrahim discloses wherein the first set of electrodes define an ion transport channel on a first ion mobility separation level between the opposed surfaces, the ion transport channel terminating at the elevator entrance (Fig. 20).
Regarding claim 4, Ibrahim discloses a plurality of apparatuses according to claim 3 and arranged adjacently in sequence, and comprising one or more elevators (1806), such that the ion transport channels of each adjacent pair of the apparatuses are coupled by a respective one of the elevators (Fig. 21).
Regarding claim 5, Ibrahim discloses wherein at least one of the ion transport channels is serpentine, with a length exceeding three times a maximum length dimension of the corresponding ion mobility separation level (Fig. 13).
Regarding claim 6, Ibrahim discloses wherein at least one of the elevators comprises an ion elevator channel through an aperture (1608) in one of the opposed 
	Regarding claim 10, Ibrahim discloses wherein on or more electrodes of the first set of electrodes at the elevator entrance are configured to operate in a surfing mode (paragraph 0060 – the traveling wave drives ions along the longitudinal axis, which fits the definition of “surfing mode” given by the present disclosure at Fig. 11).
	Claims 26-28 are drawn to the method of using the apparatus of claims 1-3, and the same rejections apply mutatis mutandis.
	Regarding claim 29, Ibrahim discloses a method comprising:
	Arranging a plurality of ion mobility separation levels (1802, 1804) adjacently in sequence, with adjacent pairs of levels coupled by respective elevators (1806);
	Wherein each ion mobility separation level is formed by:
	Arranging a first set of traveling wave electrodes (1620, 1622) on opposed surfaces to define a respective ion transport channel of each of the ion mobility separation level, the ion transport channel terminating at a respective elevator entrance (1608); and
	Arranging a second set of traveling wave electrodes (1630, 1632) on the opposed surfaces;
	Wherein the elevator entrance couples the ion transport channel to the respective elevator leading to an adjacent ion mobility separation level (Figs. 20-21);
	Wherein the first set of traveling wave electrodes is configured to direct ions in a first direction to the elevator entrance (via traveling wave TW2 in Fig. 20); and

	Regarding claim 30, Ibrahim discloses wherein at least one of the ion transport channels is serpentine, with a length exceeding three times a maximum length dimension of the corresponding ion mobility separation level (Fig. 13).
	Regarding claim 31, Ibrahim discloses wherein at least one of the elevators comprises an ion elevator channel through an aperture (1608) in one of the opposed surfaces, the ion elevator channel coupling the elevator entrance on a first ion mobility separation level to an elevator exit on a second ion mobility separation level (Fig. 21).
	Regarding claim 35, Ibrahim discloses operating one or more electrodes of the first set of electrodes at the elevator entrance in a surfing mode (paragraph 0060 – the traveling wave drives ions along the longitudinal axis, which fits the definition of “surfing mode” given by the present disclosure at Fig. 11).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim in view of Anderson, et al (U.S. Patent Application Publication 2014/0299766 A1).
Regarding claim 36, Ibrahim discloses the system of claim 4, but fails to teach wherein for each of the apparatuses, the opposed surfaces are surfaces of respective printed wiring boards (PWBs). Anderson teaches a similar system, wherein the electrodes are disposed on opposed surfaces of respective PWBs for convenient fabrication (paragraph 0049). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use surfaces of respective PWBs as the opposed surfaces in Ibrahim’s system, because doing so would make the system easy to fabricate with techniques such as 3D printing.
Allowable Subject Matter
Claims 7-9, 32-34 and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 7-9 and 32-34, the prior art fails to teach wherein the traveling wave is a second traveling wave, the elevator further comprises third confinement electrodes and third traveling wave electrodes defining the ion elevator channel, and the third traveling wave electrodes are configured to generate a third traveling wave propagating in a direction orthogonal to the first ion mobility separation level.
Regarding claims 37 and 38, the prior art fails to teach a frame including at least one motherboard, and a plurality of connectors mounted on the motherboard and configured to provide electrical signals to the first and second sets of electrodes of the apparatuses, wherein the PWBs are retained in the frame in a spaced apart configuration.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        27 February 2021